THE COLLECTIVE INVESTMENT TRUST FOR UMB BANK, NA THE COLLECTIVE INVESTMENT TRUSTS FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE COMMISSION ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2002 OR / / TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE COMMISSION ACT OF 1934 For the transition period from to Commission File number: 2-58109 THE COLLECTIVE INVESTMENT TRUST of which UMB Bank, n.a.is Trustee (Exact Name of the registrant as specified in its charter) Not applicable, Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1010 Grand Avenue Kansas City, Missouri 64106 (Address of principal executive offices and zip code) (816) 860-7000 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / The number of units of participation outstanding as of April 30, 2002. Pooled Equity Fund - 7,751,854 Pooled Debt Fund - 5,994,743 Pooled Income Fund - 3,115,320 PART I FINANCIAL INFORMATION Item 1. Financial Statements. INTRODUCTORY COMMENTS The Condensed Financial Statements included herein have been prepared by the Trustee, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Trustee believes that the disclosures are adequate to enable a reasonable understanding of the information presented. The results of operations for the period are not necessarily indicative of the results to be expected for the full year. These Condensed Financial Statements should be read in conjunction with the financial statements and the notes thereto included in the Collective Investment Trusts' Annual Report on Form 10-K for the year ended
